Exhibit 10.1
 
PURCHASE AGREEMENT
 
This Purchase Agreement (this “Agreement”) is dated as of January 4, 2010, by
and among aVinci Media Corporation, a Delaware corporation (the “Company”),
Amerivon Invest­ments LLC, a Nevada limited liability company (“Amerivon”), and
John E. Tyson, a Nevada resident (“Tyson”).  Amerivon and Tyson are sometimes
referred to herein individually as a “Purchaser” and collectively as the
“Purchasers.”
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue (1) the Amerivon Note, (2)
the Tyson Note, (3) the Amerivon War­rant, and (4) the Tyson Warrant, and
Amerivon and Tyson desire to purchase from the Company the Amerivon Note and the
Amerivon Warrant, and the Tyson Note and the Tyson Warrant, respectively, as
more fully described in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
cove­nants contained herein, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the parties hereby agree
as follows:
 
1. Defined Terms Used in this Agreement. In addition to the terms defined above,
the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.
 
“Amerivon Note” means that certain Secured Convertible Promissory Note of even
date herewith, in the form attached hereto as Exhibit A, made by the Company to
Amerivon in the amount of Two Hundred Fifty Thousand Dollars ($250,000).
 
“Amerivon Purchase Price” means Two Hundred Fifty Thousand Dollars ($250,000).
 
“Amerivon Securities” means the Amerivon Note and the Amerivon Warrant.
 
“Amerivon Warrant” means that certain Warrant to Purchase Common Stock of even
date herewith, in the form attached hereto as Exhibit B, issued by the Company
to Amerivon to purchase up to two million eighty-three thousand two hundred
fifty (2,083,250) shares of Common Stock at the Exercise Price.
 
“Common Stock” means the Company’s common stock, $0.01 par value.
 
“Exercise Price” means an exercise price of Seven and One-Half Cents ($0.075)
per share of Common Stock.
 
“Indemnified Party” has the meaning assigned in Section 5.5.
 
“Indemnifying Party” has the meaning assigned in Section 5.5.
 
“Notes” means the Amerivon Note and the Tyson Note.
 
“Preferred Stock” has the same meaning as assigned in Section 7(a) of the Notes.
 
“Registration Rights Agreement” means that certain Registration Rights Agreement
of even date herewith, in the form attached hereto as Exhibit C, by and among
the Company, Amerivon, and Tyson.
 
“Securities” means the Notes and the Warrants.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Security Agreement” means that certain Security Agreement of even date
herewith, in the form attached hereto as Exhibit D, by and among Amerivon,
Tyson, the Company, and the Subsidiary.
 
“Subsidiary” means aVinci Media, LC, a Utah limited liability company.
 
“Transaction Agreements” means this Agreement, the Amerivon Note, the Tyson
Note, the Amerivon Warrant, the Tyson Warrant, the Security Agreement, the
Registration Rights Agreement, and all other documents or agreements executed in
connection with the transac­tions contemplated hereunder.
 
 
1

--------------------------------------------------------------------------------


 
 
“Tyson Note” means that certain Secured Convertible Promissory Note of even date
herewith, in the form attached hereto as Exhibit E, made by the Company to Tyson
in the amount of One Hundred Thousand Dollars ($100,000).
 
“Tyson Purchase Price” means One Hundred Thousand Dollars ($100,000).
 
“Tyson Securities” means the Tyson Note and the Tyson Warrant.
 
“Tyson Warrant” means that certain warrant of even date herewith, in the form
attached hereto as Exhibit F, issued by the Company to Tyson to purchase up to
eight hundred thirty-three thousand three hundred (833,300) shares of Common
Stock at the Exercise Price.
 
“Warrants” means the Amerivon Warrant and the Tyson Warrant.
 
2. Purchase and Sale of the Securities.
 
2.1 The Amerivon Securities.  Subject to the terms and conditions of this
Agreement, and subject to compliance with all applicable federal and state
securities laws, the Company hereby sells and issues the Amerivon Securities to
Amerivon and Amerivon hereby purchases from the Company the Amerivon Securities
for the Amerivon Purchase Price.
 
2.2 The Tyson Securities.  Subject to the terms and conditions of this
Agreement, and subject to compliance with all applicable federal and state
securities laws, the Company hereby sells and issues the Tyson Securities to
Tyson and Tyson hereby purchases from the Company the Tyson Securities for the
Tyson Purchase Price.
 
3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Amerivon and Tyson that the following representations are true
and complete as of the date hereof:
 
3.1 The Securities have been duly authorized and validly issued by the
appro­priate corporate action of the Company and are free and clear of all
liens, encumbrances, equities, or claims.
 
3.2 When issued, the shares of Preferred Stock to be issued on conversion of the
Notes, and the shares of Common Stock to be issued on conversion of the shares
of Preferred Stock or on exercise of the Warrants will be duly authorized,
validly issued, fully paid (on receipt of full payment pursuant to the terms of
the Warrants), and non-assessable, free and clear of all liens, encumbrances,
equities, or claims.  The Company has duly and validly reserved sufficient
shares of Preferred Stock for issuance on conversion of the Notes, and has duly
and validly reserved sufficient shares of Common Stock for issuance on
conversion of the Preferred Stock and on exercise of the Warrants.
 
3.3 The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware, with the corporate power to
own its pro­perties and carry on its businesses as they are now being
conducted.  The Company is qualified to conduct business in every state in which
it is required to be qualified to conduct business.  The Company’s
organizational number issued by the Delaware Secretary of State is 2142972.  The
Subsidiary is a limited liability company duly organized, validly existing, and
in good standing under the laws of the State of Utah, with the power to own its
properties and carry on its busi­nesses as they are now being conducted.  The
Subsidiary is qualified to conduct business in every state in which it is
required to be qualified to conduct business.  The Company’s organizational
number issued by the Utah Secretary of State is 5292102.
 
3.4 The Company and the Subsidiary have full power and authority to execute and
deliver the Transaction Agreements to which they are a party, and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery, and
performance by the Company and the Subsidiary of the Transaction Agreements to
which they are a party have been duly authorized by all necessary action on
behalf of the Company and the Subsidiary.  The Transaction Agreements to which
they are a party have been duly executed and delivered by the Company and the
Subsidiary, and (assuming the due authorization, execution, and delivery by the
other parties hereto and thereto) the Transaction Agreements to which they are a
party consti­tute the legal, valid, and binding obligations of the Company and
the Subsidiary, enforceable against the Company and the Subsidiary in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith, and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).
 
3.5 Neither of the execution and delivery of the Transaction Agreements by the
Company or the Subsidiary nor the compliance by the Company or the Subsidiary
with any of the provisions hereof or thereof will (i) conflict with, or result
in the breach of, any provision of the certificate of incorporation or by-laws
of the Company or the articles of organization or the operating agreement of the
Subsidiary, (ii) conflict with, violate, result in the breach of, or constitute
a default under any note, bond, mortgage, indenture, license, agreement, or
other obligation to which the Company or the Subsidiary is a party or by which
the Company, the Subsidiary, or their respective properties or assets are bound,
or (iii) violate any statute, rule, regulation, order, or decree of any
governmental body or authority by which the Company or the Subsidiary is bound,
except, in the case of clauses (ii) and (iii), for such violations, breaches, or
defaults as would not, individually or in the aggregate, have a material adverse
effect on the business, properties, results of operations, prospects, or
conditions (financial or otherwise) of the Company and the Subsidiary, taken as
a whole.
 
 
2

--------------------------------------------------------------------------------


 
3.6 No consent, waiver, approval, order, permit, or authorization of, or
decla­ration or filing with, or notification to, any person or governmental body
is required on the part of the Company or the Subsidiary in connection with the
execution, delivery, and performance of the Transaction Agreements to which they
are a party, other than notice filings under the Securities Act and applicable
state securities laws.
 
3.7 The Company has made available to the Purchasers all the information
reasonably available to the Company that the Purchasers have requested for
deciding whether to acquire the Securities.
 
3.8 The Company has timely made all filings with the Securities and Exchange
Com­mission that it is required to make under the Securities Exchange Act of
1934.  Each such filing, as of its date, was accurate and complete, did not
contain any untrue statement of a material fact, and did not omit to state a
material fact necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading.  The total of all
such filings made by the Company contains all relevant and material information
about the Company, does not contain any untrue statement of a material fact, and
does not omit to state a material fact necessary in order to make the statements
made, in the light of the circumstances under which they were made, not
misleading.
 
3.9 The Company’s authorized capital stock consists of two hundred fifty million
(250,000,000) shares of Common Stock, of which fifty-one million four hundred
sixty-two thousand two hundred twenty-seven (51,462,227) shares are issued and
outstanding, and fifty million (50,000,000) shares of preferred stock, of which
one million five hundred thousand (1,500,000) have been designated as the Series
A Preferred Stock and one million two hundred two thousand six hundred
twenty-seven (1,202,627) are issued and outstanding.  All of the issued and
outstanding shares have been duly authorized and validly issued, and are fully
paid and nonassessable.  The Company has issued options, warrants, and
convertible securities (including the outstanding preferred stock)exercisable to
purchase or convertible into fourteen million seven hundred thirty-seven
thousand two hundred eighty-two (14,737,282) shares of Common Stock, and there
are no other outstanding options, employee options, warrants, convertible
securities, agreements, contracts, calls, or commitments of any character that
would require the Company to issue any shares.  The authorized capital of the
Subsidiary consists of one hundred ten million (110,000,000) units, of which one
hundred thousand (100,000) units are issued and outstanding, all of which are
owned beneficially and of record by the Company.  There are no outstanding
options, employee options, warrants, convertible securities, agreements,
contracts, calls, or commitments of any character that would require the Company
to issue any equity securities.
 
4. Representations and Warranties of the Purchasers. For the purposes of this
Section 4, the term “Securities” when used with Amerivon shall mean the Amerivon
Securities and when used with Tyson shall mean the Tyson Securities.  Each
Purchaser hereby represents and warrants to the Company, as to such Purchaser
alone and not as to the other Purchaser, that the following representations are
true and complete as of the date hereof:
 
4.1 Each Purchaser is an “accredited investor” as such term is defined in Rule
501 of Regulation D (“Regulation D”) promulgated under the Securities Act, and
that the Pur­chaser is able to bear the economic risk of an investment in the
Securities.
 
4.2 Each Purchaser has knowl­edge and experience in business and financial
matters and prior investment experience, including investment in securities that
are non-listed, unregistered, and/or not traded on a national securities
exchange.
 
4.3 Each Purchaser has been furnished with information regarding the Company,
the terms and conditions of the Securities, and any additional information that
the Purchaser has requested or desired to know, and has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the Company.
 
4.4 In making the decision to invest in the Securities, each Purchaser has
relied solely upon the information provided by the Company, including but not
limited to filings made by the Company with the Securities and Exchange
Commission.  To the extent necessary, each Purchaser has retained and relied
upon appropriate professional advice regarding the investment, tax, and legal
merits and consequences of this Agreement and the purchase of the Securities
hereunder.
 
4.5 Each Purchaser was contacted regarding the sale of the Securities by the
Company (or an authorized agent or representative thereof) with whom the
Purchaser had a prior substantial pre-existing relationship, and no Securities
were offered or sold to such Purchaser by means of any form of general
solicitation or general advertising, and in connection therewith, the Purchaser
did not (i) receive or review any advertisement, article, notice, or other
communication published in a newspaper, magazine, or similar media or broadcast
over tele­vision or radio, whether closed circuit or generally available; or
(ii) attend any seminar, meeting, or industry investor conference whose
attendees were invited by any general solicitation or general advertising.
 
4.6 Each Purchaser, either by reason of the Purchaser’s business or financial
experience, has the capacity to protect the Purchaser’s own interests in
connection with the transaction contemplated hereby.
 
4.7 Each Purchaser hereby acknowledges that the Securities have not been
reviewed by the U.S. Securities and Exchange Commission or any state regulatory
authority since the Securities are intended to be exempt from the registration
requirements of Section 5 of the Securities Act pursuant to Regulation D
promulgated thereunder.  The Purchaser understands that the Securities have not
been registered under the Securities Act or under any state securities or “blue
sky” laws and agrees not to sell, pledge, assign, or otherwise transfer or
dispose of the Securities unless they are registered under the Securities Act
and under any applicable state securities or “blue sky” laws or unless an
exemption from such registration is available.
 
4.8 Each Purchaser understands that the Securities have not been registered
under the Securities Act by reason of a claimed exemption under the provisions
of the Securities Act that depends, in part, upon the Purchaser’s investment
intention.  In this connection, the Purchaser is purchasing the Securities for
the Purchaser’s own account for investment and not with a view toward the resale
or distribution to others in violation of the Securities Act or appli­cable
state securities laws.  The Purchaser, if an entity, was not formed for the
specific purpose of purchasing the Securities.
 
4.9 Each Purchaser understands that there is no public market for the Securities
and that no market may develop for any of such Securities.  Each Purchaser
understands that even if a public market develops for such Securities, Rule 144
promulgated under the Securities Act requires for non-affiliates, among other
conditions, a six (6)-month holding period prior to the resale (in limited
amounts) of securities acquired in a non-public offering without having to
satisfy the registration requirements under the Securities Act.
 
4.10 Each Purchaser consents to the placement of a restrictive transfer legend
on any certificate or other document evidencing the Securities that such
Securities have not been registered under the Securities Act or any state
securities or “blue sky” laws.  The Purchaser is aware that the Company will
make a notation in its appropriate records with respect to the restrictions on
the transferability of such Securities.
 
4.11 The address furnished by each Purchaser in Section 10.4 is the Purchaser’s
principal residence if Purchaser is an individual or its principal business
address if it is a corporation or other entity.
 
4.12 Each Purchaser has full power and authority to execute and deliver this
Agreement and to purchase the Securities.  This Agreement constitutes the legal,
valid, and binding obligation of each Purchaser, enforceable against the
Purchaser in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith, and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
 
3

--------------------------------------------------------------------------------


 
 
4.13 If the Purchaser is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, or other tax-exempt
entity, it is authorized and qualified to invest in the Company and the person
signing this Agreement on behalf of such entity has been duly authorized by such
entity to do so.
 
4.14 Each Purchaser acknowledges and agrees that the Company makes no other
representations or warranties with respect to the Securities or the Company
other than as set forth in the Transaction Agreements.
 
5. Indemnification.
 
5.1 Survival of Representations and Warranties.  Notwithstanding any right of
Amerivon or Tyson to fully investigate the Company’s operations, assets, and
financial condition, and notwithstanding any knowledge of facts determined or
determinable by Amerivon or Tyson pursuant to such investigation or right of
investigation, Amerivon and Tyson have the right to rely fully upon the
representations, warranties, covenants, and agreements of Company contained in
this Agreement and any other Transaction Agreements, or any document or
instru­ment delivered in connection with this Agreement and any other
Transaction Agreement or the transactions contemplated herein or therein.  All
such representations and warranties shall survive the execution and delivery of
this Agreement.
 
5.2 Indemnification by the Company.  The Company shall indemnify, save, defend,
and hold Amerivon and Tyson and their respective managers, officers, members,
employees, agents, successors, and assigns as amended, harmless from and against
any and all damages, liabilities, losses, claims, dimi­nution in value,
obligations, liens, assessments, judg­ments, taxes, fines, penalties, interest,
and costs and expenses (including court costs, accountants’ fees, and attorneys’
fees), as the same are incurred, of any kind or nature whatsoever (whether or
not arising out of third party claims and including all amounts paid in
investigation, defense, or settlement of the foregoing and indirect and
consequential damages) arising out of or in connection with (i) any breach of or
inaccuracy, or any breach or inaccuracy alleged by a third party, in any
representation or warranty made by the Company in this Agreement, the
Transaction Agreements, or any agreement, document, or instrument executed and
delivered in connection herewith or therewith (which representations and
warranties, for purposes of determining whether a breach has occurred under this
Section 5.2, shall be construed without giving effect to any qualification or
exception contained therein for materiality, material adverse effect, or any
words or phrases to similar effect), or (ii) any breach of covenant or agreement
made or to be performed by the Company or the Subsidiary under this Agreement or
any of the Transaction Agreements.
 
5.3 Indemnification by Amerivon.  Amerivon shall indemnify, save, defend, and
hold the Company harmless from and against any and all damages, liabilities,
losses, claims, obligations, liens, assessments, judgments, taxes, fines,
penalties, interest, and costs and expenses (including court costs, accountants’
fees, and attorneys’ fees), as the same are incurred, of any kind or nature
whatsoever (whether or not arising out of third party claims and including all
amounts paid in investigation, defense, or settlement of the foregoing) arising
out of or in con­nection with any breach of any representation or warranty made
by Amerivon in Section 4.
 
5.4 Indemnification by Tyson.  Tyson shall indemnify, save, defend, and hold the
Company harmless from and against any and all damages, liabilities, losses,
claims, obliga­tions, liens, assessments, judgments, taxes, fines, penalties,
interest, and costs and expenses (including court costs, accountants’ fees, and
attorneys’ fees), as the same are incurred, of any kind or nature whatsoever
(whether or not arising out of third party claims and including all amounts paid
in investigation, defense, or settlement of the foregoing) arising out of or in
connection with any breach of any representation or warranty made by Tyson in
Section 4.
 
5.5 Notice.  Within a reasonable time after the receipt by the party claiming
the right to indemnification pursuant to this Section 5 (the “Indemnified
Party”) of any notice of a claim or the commencement of any action, suit, or
proceeding, the Indemnified Party shall give the other party (the “Indemnifying
Party”) written notice of such claim or the commencement of such action, suit,
or proceeding.  The written notice shall include the nature, amount, and cause
of any claim for indemnification in reasonable detail.  The failure to give such
notice shall not affect the Indemnified Party’s right to seek indemnification
from the Indemnifying Party, except to the extent that the Indemnifying Party
can demonstrate actual prejudice as a result of such failure.
 
5.6 Claim Not Involving a Third Party.  Upon receipt of a notice of a claim from
an Indemnified Party not involving a third party, the Indemnifying Party shall
promptly pay the amount of the claim to the Indemnified Party.
 
5.7 Claim Involving a Third Party.  Upon receipt of a notice of a claim or the
com­mencement of any action, suit, or proceeding involving a third party, the
Indemnifying Party shall promptly reimburse the Indemnified Party for the losses
and defense costs suffered or incurred by the Indemnified Party, whether by
judgment, order, award, settlement, compromise, or otherwise, including but not
limited to all expenses.  Amerivon and Tyson shall have the exclusive election
to settle, compromise, or defend by its or his own counsel any claim at its or
his expense if it or he is the Indemnifying Party or at the Company’s expense if
it or he is an Indemnified Party; provided that Amerivon and Tyson may not
settle or compromise any claim without the Company’s prior written consent,
which consent may not be unreasonably withheld or delayed; provided further that
Amerivon and Tyson may settle or compromise any claim without the Company’s
prior written consent if the Company is the Indemnifying Party and it fails or
refuses to provide or pay for a defense, or if the Company is the Indemnified
Party and the settlement or compromise does not require the Company to pay any
amount.  The Indemni­fied Party may elect to be represented by its own legal
counsel at its own expense.  Each party shall use its best efforts to assist the
other party in the defense of the claim and shall make avail­able all
information and assistance that the defending party may reasonably request in
connection with such defense.
 
6. Conditions to the Purchasers’ Obligations.  The obligations of each Purchaser
to purchase Securities (as applicable to each Purchaser) are subject to the
fulfillment of each of the following conditions, unless otherwise waived:
 
 
4

--------------------------------------------------------------------------------


 
6.1 Representations and Warranties.  The representations and warranties of the
Company contained in Section 3 shall be true and correct in all respects.
 
6.2 Performance.  The Company shall have performed and complied with all
covenants, agreements, obligations, and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
the closing.
 
6.3 Transaction Agreements.  The Company shall have delivered to the Purchasers
(i) Transaction Agreements duly executed by the Company and the Subsidiary, (ii)
the certificate or certificates evidencing ownership of all outstanding equity
interests in the Subsidiary, and (iii) three (3) undated assignments for the
equity interests in the Subsidiary duly executed by the Company.
 
6.4 Good Standing Certificate.  The Company shall deliver to the Purchasers a
Good Standing Certificate issued by the Delaware Secretary of State as to the
legal existence and good standing of the Company, and a certificate issued by
the Utah Secretary of State as to the legal existence and good standing of the
Subsidiary.
 
6.5 Secretary’s Certificates.  The Company shall deliver a certificate, dated as
of the closing, executed by the Secretary of the Company certifying (i) true and
correct copies of resolutions or consent actions taken by the Board of Directors
of the Company authorizing the execution and delivery of the Transaction
Agreements, and (ii) the names of the officers of the Company authorized to sign
the Transaction Agreements executed by the Company, together with the true
signatures of such officers.  The Subsidiary shall deliver a certificate, dated
as of the closing, executed by the Secretary of the Subsidiary certifying (a)
true and correct copies of resolutions or consent actions taken by the managers
of the Subsidiary authorizing the execution and delivery of the Transaction
Agreements, and (b) the names of the officers of the Subsidiary authorized to
sign the Transaction Agreements executed by the Subsidiary, together with the
true signatures of such officers.
 
7. Conditions of the Company’s Obligations. The obligations of the Company to
sell the Securities to the Purchasers are subject to the fulfillment of each of
the following conditions, unless otherwise waived:
 
7.1 Representations and Warranties.  The representations and warranties of each
Purchaser contained in Section 4 shall be true and correct in all respects.
 
7.2 Performance.  Each Purchaser shall have performed and complied with all
cove­nants, agreements, obligations, and conditions contained in this Agreement
that are required to be performed or complied with by such Purchaser on or
before the closing.
 
7.3 Consideration.  Subject to Section 9 below, Amerivon shall have delivered
the Amerivon Purchase Price to the Company and Tyson shall have delivered the
Tyson Purchase Price to the Company, each payable by wire transfer.
 
7.4 Transaction Agreements.  The Transaction Agreements shall have been executed
and delivered to the Company by the Purchasers.
 
8. Purchasers’ Rights.
 
8.1 Reports.  The Company shall provide the Purchasers with monthly cash reports
on or before the tenth (10th) day of each month, each such report to be
certified by the Company’s Principal Financial and Accounting Officer to be true
and correct to the best of such officer’s knowledge.
 
8.2 Budget.  The Company shall obtain the written approval of the holders of a
majority of the then outstanding principal amount of the Notes prior to (i)
adopting an annual budget for the Company and the Subsidiary, (ii) adopting any
changes to such annual budget, or (iii) exceeding the amount of any line item of
such annual budget by more than Ten Thousand Dollars ($10,000) or exceeding the
total amount of such annual budget by more than Fifty Thou­sand Dollars
($50,000).
 
9. Expenses.  The Company and the Purchasers will each bear their own legal and
other expenses with respect to the transactions contemplated by this Agreement.
 
10. Miscellaneous.
 
10.1 Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
 
5

--------------------------------------------------------------------------------


 
10.2 Governing Law.  This Agreement shall be governed by, and construed in
accord­ance with, the laws of the State of Utah, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.
 
10.3 Counterparts.  This Agreement may be executed and delivered by facsimile
signature or e-mail of a scanned signature page, and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instru­ment.
 
10.4 Notices.  All notices or other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be delivered
personally or sent by overnight courier or by certified mail, return receipt
requested.  Notices delivered personally or sent by overnight courier shall be
effective on the date received, while notices sent by certified mail, return
receipt requested, shall be deemed to have been received and to be effective
three (3) business days after deposit into the mails.  Notices shall be given to
the parties at the following respective addresses, or to such other addresses as
any party shall designate in writing:
 
If to Amerivon:
Mr. John E. Tyson
Chief Executive Officer
Amerivon Investments LLC
4520 East Thousand Oaks Boulevard
Suite 100
Westlake Village, California  91362-7209

 

With a courtesy copy to:    
Charles E. McKee, Esq.
Nevers, Palazzo, Maddux & Packard, plc
31248 Oak Crest Drive.
Suite 100
Westlake Village, California  91361-5671

 

If to Tyson:   
Mr. John E. Tyson
P. O. Box 306
Crystal Bay, Nevada  89402-0306

 

If to the Company:  
Mr. Chett B. Paulsen
Chief Executive Officer
aVinci Media Corp.
11781 South Lone Peak Parkway
Suite 270
Draper, Utah  84020-6884

                                                                       

With a courtesy copy to:     
Peter DiChiara, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway
32nd Floor
New York, New York  10006-2834

                                                              
10.5 No Finder’s Fees.  Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
each Purchaser or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless each Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.
 
10.6 Attorneys’ Fees.  If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of any of the Transaction
Agreements, the prevailing party shall be entitled to reasonable attorneys’
fees, costs, and necessary disbursements in addition to any other relief to
which such party may be entitled.
 
10.7 Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
 
10.8 Entire Agreement.  This Agreement (including the Exhibits hereto) and the
other Transaction Agreements constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties are expressly canceled.
 
[signatures on the next page]
 
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as of the
date first written above.
 

COMPANY     PURCHASERS             aVinci Media Corporation     Amerivon
Investments LLC                       
By:
   
By:
 
Chett B. Paulsen
   
John E. Tyson
 
Chief Executive Officer
   
Chief Executive Officer
                      By:     By:    Edward B. Paulsen      John E. Tyson  
Secretary        

 
 
 
 
 
 
7




